—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered April 8, 1997, as granted the separate motions of the defendants General Motors Corporation and W.R. Robinson Co., Inc., for summary judgment dismissing the complaint insofar as asserted against each of them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents.
The separate motions of the defendants General Motors Corporation and W.R. Robinson Co., Inc., for summary judgment dismissing the complaint insofar as asserted against each of them were properly granted. Each of these defendants established their entitlement to judgment as a matter of law and the plaintiffs failed to raise any triable issues of fact in opposition to their motions (see, Zuckerman v City of New York, 49 NY2d 557). Bracken, J. P., Copertino, Pizzuto and Krausman, JJ., concur.